NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

ROGER GARRIS,                    )
                                 )
           Appellant,            )
                                 )
v.                               )                  Case No. 2D17-3274
                                 )
DITECH FINANCIAL, LLC,           )
                                 )
           Appellee.             )
________________________________ )

Opinion filed May 11, 2018.

Appeal from the Circuit Court for Pasco
County; Kimberly Sharpe Byrd, Judge.

Roger Garris, pro se.

Stephen M. Janes of Padgett Law
Group, Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, KHOUZAM, and BADALAMENTI, JJ., Concur.